Title: From Thomas Jefferson to Horatio Gates, 20 December 1801
From: Jefferson, Thomas
To: Gates, Horatio


          
            Dear General
            Washington Dec. 20. 1801.
          
          I have duly recieved your favor of the 7th. inclosing the work of your mathematical friend mr Garnet. I should once have been better able to estimate it’s merit and accuracy than I am now. many years of constant application to matters of a very different kind have lessened my familiarity with mathematical operations. the paper however sufficiently proves that your friend is an adept in this line, and much better able to decide on the strictness of a solution than I am. with such a mind, enamoured with science, and at leisure to pursue it, his situation is enviable.
          I am made happy by the expressions of approbation in your’s of the 7th. altho’ I should have been more so had they been dated a week later. I cannot however apprehend they would have been less strong. I suppose the line we are pursuing is so obviously advantageous to the public, that our friends cannot be divided on that. accordingly it is not the real business of the government which presents any difficulty or doubt of division, it is only on the question by whom shall the public be served? here are so many wants, so many affections, & passions engaged, so varying in their interests & objects, that no one can be conciliated without revolting others. in this, as in all other cases of difficulty, we must do what is right, confident that in the end it will have the best issue, and be the best way of solving perplexities. I have great hopes that the proceedings of this session of Congress will reconcile all the disinterested & unprejudiced part of our country; all in short who are not in opposition to us because their objects are foreign to our country or constitution.—I pray you to present my best respects to mrs Gates, & to accept yourself assurances of my affectionate esteem & high consideration.
          
            Th: Jefferson
          
        